 

Exhibit 10.22

 



FIRST amendment to

amended and restated

Limited Liability Company Agreement

FOR

BR-NPT SPRINGING ENTITY, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

 

This FIRST Amendment to amended and restated Limited Liability Company Agreement
(this “First Amendment”) is made as of the 24th day of December, 2013, by
BR-NORTH PARK TOWERS, LLC, as managing member (the “Manager”), for itself and on
behalf of the members set forth on Schedule A hereto (the “Members”).

 

WHEREAS, an Amended and Restated Limited Liability Company Agreement dated April
30, 2013 (the “LLC Agreement”) for BR-NPT Springing Entity, LLC (the “Company”)
was previously entered into by and among the Members and the Manager.

 

WHEREAS, the Company previously borrowed that certain Mortgage Loan from the
Mortgage Lender in the original principal amount of $10,000,000.00.

 

WHEREAS, in connection with that certain refinancing of the Mortgage Loan being
entered into by the Company with the Lender, the Company has agreed to amend the
LLC Agreement in order to, among other things, add additional definitions,
replace certain existing special purpose provisions that are no longer
applicable with the corresponding provisions required by Lender and to otherwise
permit the borrowing of the new Loan.

 

WHEREAS, the parties hereto wish to amend the LLC Agreement as hereinafter
provided.

 

NOW, THEREFORE, the parties hereto modify and amend the LLC Agreement, effective
as of the date hereof, as follows:

 

1.            Section 1.01 of the LLC Agreement is hereby modified and amended
to delete the following definitions and inserting therefor the replacement
definitions described below. Any references to such terms throughout the LLC
Agreement are hereby either deleted and rendered ineffective or modified and
amended as set forth herein, as applicable, from and after the date hereof.

 

(a)          “Mortgage Loan” is deleted and each reference thereto is replaced
each such reference with “Loan”.

 

(b)           “Mortgage Lender” is deleted and each reference thereto is
replaced with “Lender”.

 

(c)          “Mortgage Loan Documents” is deleted and each reference thereto is
replaced with “Loan Documents”.

 

 

 

 

(d)          “Mortgage Debt” is deleted and each reference thereto is replaced
with “Debt”.

 

(e)          “Guarantor(s)” is deleted and each reference thereto is replaced
with “R. Ramin Kamfar”

 

(f)          “Guaranty(ees)” is deleted and each reference thereto is replaced
with and replace each such reference with the Guaranty of Recourse Obligations
and the Environmental Indemnity Agreement that constitute part of the Loan
Documents.

 

(g)          “Mortgage Loan Default” is deleted and each reference thereto is
replaced with Loan Default”.

 

(h)          “Affiliate” is deleted and replaced with the following:

 

“Affiliate” means, with respect to any specified Person any other Person owning
beneficially, directly or indirectly, any ownership interest in such specified
Person or directly or indirectly Controlling or Controlled by or under direct or
indirect common Control with such specified Person.

 

(i)          “Control is deleted and replaced with the following:

 

“Control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of management and policies of the
business and affairs of the entity in question by reason of the ownership of
beneficial interests, by contract or otherwise. Without limiting the generality
of the foregoing, a Person shall be deemed to Control another Person in which it
owns, directly or indirectly, ten percent (10%) or more of the ownership
interests.”

 

(j)          “Material Action” is deleted and replaced with the following:

 

“Material Action” means (a) to file any bankruptcy, insolvency, or
reorganization case or proceeding, (b) to institute proceedings to have the
Company be adjudicated bankrupt or insolvent, (c) to institute proceedings under
any applicable Creditors’ Rights Laws to have the Company be adjudicated
bankrupt or insolvent, (d) to seek any relief under any law relating to relief
from debts or the protection of debtors generally, (e) to consent to the filing
or institution of bankruptcy, reorganization or insolvency proceedings against
the Company, (f) to file a petition seeking, or consent to, bankruptcy,
insolvency, reorganization or relief with respect to the Company under any
applicable federal or state law relating to bankruptcy or insolvency, (g) to
seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for the Company or a
substantial part of its property, (h) to make any assignment for the benefit of
creditors of the Company, (i) to admit in writing the Company’s inability to pay
its debts generally as they become due, (j) to declare or effectuate a
moratorium on the payment of any Obligation, or (k) to take action in
furtherance of any of the foregoing.

 

(k)          “Member” is deleted and replaced with the following:

2

 

 

“Member” means any Person that holds a limited liability company interest in the
Company and is admitted as a member of the Company and includes any Person
admitted as an additional member of the Company or a substitute member of the
Company pursuant to the provisions of this Agreement and the Delaware Act, each
in its capacity as a member of the Company.

 

(l)          “Person” is deleted and replaced with the following:

 

“Person” means an individual, corporation, partnership, association, trust,
limited liability company, joint venture or any other entity or organization,
whether or not a legal entity, including a government or political subdivision
or an agency, unit or instrumentality thereof.

 

2.            Section 1.01 of the LLC Agreement is further modified and amended
by inserting the following new definitions:

 

(a)          “Lender’ shall mean Arbor Commercial Mortgage, LLC, a New York
limited liability company or any of its affiliates together with their
successors and assigns, the lender under the Loan; or the lender under any
replacement loan, its successors and assigns.

 

(b)          “Loan” shall mean that certain loan in the amount of $11,500,000.00
made by Lender to the Company in accordance with the terms, conditions and
provisions of the Loan Documents.

 

(c)          “Loan Agreement means that certain Loan Agreement by and between
the Company and Lender.

 

(d)          “Loan Documents” has the meaning set forth in the Loan Agreement.

 

(e)          “Debt” has the meaning set forth in the Loan Agreement.

 

(f)          “Rating Agency” has the meaning assigned to that term in the Loan
Documents, or if no such defined term exists, means a nationally recognized
rating agency that is rating or that has rated the Loan or any pool of loans of
which the Loan forms a part or any securities issued in connection with a
securitization of the Loan or such pool of loans.

 

(g)          “Rating Agency Confirmation” means (i) with respect to any action
taken at any time before the Loan has been sold or assigned to a securitization
trust, that the Lender has consented to such action, and (ii) with respect to
any action taken at any time after the loan evidenced and secured by the Loan
Documents has been sold or assigned to a securitization trust, that each Rating
Agency shall have notified the Company in writing that such action will not
result in a reduction, withdrawal, downgrade or qualification of the then
current rating by such Rating Agency of the Loan or any pool of loans of which
the Loan forms a part, or of any of securities issued by such securitization
trust.

 

3

 

 

(h)          “Obligations” shall have the meaning set forth in the Loan
Agreement.

 

(i)          “Permitted Indebtedness” shall have the meaning set forth in the
Loan Agreement.

 

(j)          “Indebtedness” shall have the meaning set forth in the Loan
Agreement.

 

(l)           “Securitization” shall have the meaning set forth in the Loan
Agreement,

 

3.            Sections 7.05 (b) and (c) of the LLC Agreement are modified and
amended by deleting each such Section in its entirety and inserting therefor the
following:

 

(b)          Notwithstanding anything to the contrary in this Agreement or in
any other document governing the formation, management or operation of the
Company, neither the Members or Manager nor the Company shall amend, alter or
change any of Article 1, Section 2.03, Section 2.04, Section 2.08, Section
7.01(a), (e) and (f), Section 7.05, Section 9.01, Section 9.02, Section 9.03,
Article 10, Section 11.01, Section 12.01, Section 12.02, Section 12.03, Section
12.04, Section 13.02, and Section 13.06 (collectively, the “Special Purpose
Provisions”), without the prior written consent of the Lender and upon receiving
any required Rating Agency Confirmation. Subject to this Section 7.05 and
Section 7.02, the Manager reserves the right to amend, alter, change or repeal
any provisions contained in this Agreement in accordance with Section 13.02. In
the event of any conflict between any of the Special Purpose Provisions and any
other provision of this or any other document governing the formation,
management or operation of the Company, the Special Purpose Provisions shall
control.

 

(c)          Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers the Company, any Member, the
Manager, any officer or any other Person, neither the Company nor the Members
nor the Manager nor any other Person shall be authorized or empowered, nor shall
they permit the Company to, and the Company shall not, without the prior
unanimous written consent of the Manager and the Members, take any Material
Action. Notwithstanding anything to the contrary in this Agreement or in any
other document governing the formation, management or operation of the Company,
prior to taking any Material Action, the Members and the Manager shall, to the
fullest extent permitted by law, including Section 18-1101(c) of the Delaware
Act, take into account the interest of the Company’s creditors, as well as those
of the Company.

 

4.            Section 9.01 of the LLC Agreement is modified and amended by
deleting it in its entirety and inserting therefor the following:

 

“9.01      Special Purpose Entity. The Company hereby represents and warrants
to, and covenants with, Lender that since the date of its formation and at all
times on and after the date hereof and until such time as the Obligations shall
be paid and performed in full:

 

4

 

 

(a)The Company (i) has been, is, and will be organized solely for the purpose of
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Property, entering into the Loan
Agreement with the Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, and (ii) has
not owned, does not own, and will not own any asset or property other than
(A) the Property, and (B) incidental personal property necessary for the
ownership or operation of the Property.

 

(b)The Company has not engaged and will not engage in any business other than
the ownership, management and operation of the Property and the Company will
conduct and operate its business as presently conducted and operated.

 

(c)The Company has not and will not enter into any contract or agreement with
any Affiliate of the Company except upon terms and conditions that are
intrinsically fair, commercially reasonable, and no less favorable to it than
would be available on an arms-length basis with third parties other than any
such party.

 

(d)The Company has not incurred any Indebtedness which remains outstanding and
will not incur any Indebtedness other than Permitted Indebtedness. No
Indebtedness other than the Debt may be secured (senior, subordinate or pari
passu) by the Property.

 

(e)The Company has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.

 

(f)The Company has been, is, and intends to remain solvent and the Company has
paid and intends to pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets; provided that the
foregoing shall not require any direct or indirect member, partner, shareholder
or other equity owner of the Company to make any additional capital
contributions to the Company.

 

(g)The Company has done or caused to be done, and will do, all things necessary
to observe organizational formalities and preserve its existence, and the
Company has not, will not, nor will the Company permit any SPC Party (as
hereinafter defined) to, (i) terminate or fail to comply with the provisions of
its organizational documents, or (ii) unless (1)(A) Lender has consented and
(B) following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation in connection therewith, or (2) solely in
connection with and in order to reflect the occurrence of Permitted Transfer (as
defined in the Loan Agreement) made pursuant to and in accordance with the terms
of this Agreement, amend, modify or otherwise change its limited liability
company agreement or other organizational documents.

 

5

 

 

(h)The Company has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. The Company’s assets will not be listed as assets on the
financial statement of any other Person, provided, however, that the Company’s
assets may be included in a consolidated financial statement of its Affiliates
provided that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Company and such
Affiliates and to indicate that the Company’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets shall be listed on the Company’s own separate
balance sheet. The Company will file its own tax returns (to the extent the
Company is required to file any such tax returns) and will not file a
consolidated federal income tax return with any other Person. The Company has
maintained and shall maintain its books, records, resolutions and agreements in
accordance with the Loan Agreement.

 

(i)The Company has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of the Company or any constituent party of the
Company), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall maintain and utilize separate stationery, invoices and checks bearing
its own name.

 

(j)The Company has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member of the Company to
make any additional capital contributions to the Company.

 

(k)Neither the Company nor any constituent party of the Company has sought or
will seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of the Company.

 

(l)The Company has not and will not commingle the funds and other assets of the
Company with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

 

(m)The Company has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person.

 

6

 

 

(n)The Company has not and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.

 

(o)The Company’s manager (an “SPC Party”) shall be a Delaware limited liability
company or a corporation formed under the laws of any jurisdiction of the United
States whose sole asset is its interest in the Company and such SPC Party
(i) will cause the Company to be a Special Purpose Bankruptcy Remote Entity;
(ii) will at all times comply with each of the representations, warranties and
covenants contained in this Section 9.01 (other than clauses (a), (b), (d) and
(y)) as if such representation, warranty or covenant was made directly by such
SPC Party; (iii) will not engage in any business or activity other than managing
and owning an interest in the Company; (iv) will not acquire or own any assets
other than its membership interest in the Company; and (v) will not incur any
debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation) other than unsecured trade payables incurred in the ordinary course
of business related to the ownership of an interest in the Company that (A) do
not exceed at any one time $25,000.00, and (B) are paid within sixty (60) days
after the date incurred. Upon the withdrawal or the disassociation of an SPC
Party from the Company, the Company shall immediately appoint a new SPC Party
whose articles or certificate of formation or incorporation are substantially
similar to those of such SPC Party.

 

(p)Intentionally omitted.

 

(q)The organizational documents of the Company and each SPC Party shall also
provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” provisions of such organizational
documents.

 

(r)Intentionally omitted.

 

(s)Notwithstanding anything herein to the contrary, the SPC Party may be a
Delaware single-member limited liability company provided that:

 

7

 

 

i.the organizational documents of such SPC Party shall provide that, as long as
any portion of the Obligations remains outstanding, upon the occurrence of any
event that causes the sole member of such SPC Party (“Sole Member”) to cease to
be a member of such SPC Party (other than (i) upon an assignment by Sole Member
of all of its limited liability company interest in SPC Party and the admission
of the transferee, if permitted pursuant to the organizational documents of SPC
Party and the Loan Documents, or (ii) the resignation of Sole Member and the
admission of an additional member of SPC Party, if permitted pursuant to the
organizational documents of SPC Party and the Loan Documents), each of the
persons acting as a springing member of SPC Party shall, without any action of
any Person and simultaneously with Sole Member ceasing to be a member of SPC
Party, automatically be admitted as members of SPC Party (in each case,
individually, a “Special Member” and collectively, the “Special Members”) and
shall preserve and continue the existence of SPC Party without dissolution. The
organizational documents of SPC Party shall further provide that for so long as
any portion of the Obligations is outstanding, no Special Member may resign or
transfer its rights as Special Member unless a successor Special Member has been
admitted to SPC Party as a Special Member;

 

ii.the organizational documents of SPC Party shall provide that, as long as any
portion of the Obligations remains outstanding, except as expressly permitted
pursuant to the terms of the Loan Agreement, (i) Sole Member may not resign, and
(ii) no additional member shall be admitted to SPC Party; and

 

iii.the organizational documents of SPC Party shall provide that, as long as any
portion of the Obligations remains outstanding: (i) SPC Party shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of SPC Party or the occurrence of any other event which terminates the
continued membership of the last remaining member of SPC Party in SPC Party
unless the business of SPC Party is continued in a manner permitted by its
operating agreement or the Delaware Act, or (B) the entry of a decree of
judicial dissolution under Section 18-802 of the Delaware Act; (ii) upon the
occurrence of any event that causes the last remaining member of SPC Party to
cease to be a member of SPC Party or that causes Sole Member to cease to be a
member of SPC Party (other than (A) upon an assignment by Sole Member of all of
its limited liability company interest in SPC Party and the admission of the
transferee, if permitted pursuant to the organizational documents of SPC Party
and the Loan Documents, or (B) the resignation of Sole Member and the admission
of an additional member of SPC Party, if permitted pursuant to the
organizational documents of SPC Party and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in SPC Party, agree in writing (I) to continue the existence of SPC Party, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of SPC Party, effective as of the
occurrence of the event that terminated the continued membership of such member
in SPC Party; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member, respectively, to cease to be a member
of SPC Party and upon the occurrence of such an event, the business of SPC Party
shall continue without dissolution; (iv) in the event of the dissolution of SPC
Party, SPC Party shall conduct only such activities as are necessary to wind up
its affairs (including the sale of the assets of SPC Party in an orderly
manner), and the assets of SPC Party shall be applied in the manner, and in the
order of priority, set forth in Section 18-804 of the Delaware Act; and (v) to
the fullest extent permitted by law, each of Sole Member and the Special Members
shall irrevocably waive any right or power that they might have to cause SPC
Party or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of SPC Party, to compel any sale
of all or any portion of the assets of SPC Party pursuant to any applicable law
or to file a complaint or to institute any proceeding at law or in equity to
cause the dissolution, liquidation, winding up or termination of SPC Party.

 

8

 

 

(t)The Company hereby covenants and agrees that it will comply with or cause the
compliance with, (i) all of the representations, warranties and covenants in
this Section 9.01, and (ii) all of the organizational documents of the Company
and any SPC Party.

 

(u)The Company has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts, other than Manager,
in its capacity as Manager of the Company and Bluerock Property Management, LLC,
in its capacity as property manager for the Property.

 

(v)The Company has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require any direct or indirect member of the Company to make any additional
capital contributions to the Company.

 

(w)The Company has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that the foregoing shall not
require any direct or indirect member of the Company to make any additional
capital contributions to the Company.

 

(x)The Company has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.

 

9

 

 

(y)Except in connection with the Loan, the Company has not pledged and will not
pledge its assets for the benefit of any other Person that will remain
outstanding after the Closing Date.

 

(z)The Company has and will have no obligation to indemnify its officers,
directors, members or partners, as the case may be, or has such an obligation
that is fully subordinated to the Debt and will not constitute a claim against
it if cash flow in excess of the amount required to pay the Debt is insufficient
to pay such obligation.

 

(aa)The Company will not: (A) dissolve, merge, liquidate, consolidate; (B) sell,
transfer, dispose, or encumber (except with respect to the Loan Documents) all
or substantially all of its assets or acquire all or substantially all of the
assets of any Person; or (C) engage in any other business activity, or amend its
organizational documents with respect to the matters set forth on this Section
9.01 without the consent of the Lender.

 

(bb)The Company has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from the Guarantor with respect to the
Loan) that will remain outstanding after the Closing Date.

 

Failure of the Company or the Members or Manager on behalf of the Company to
comply with the foregoing covenants or any other covenants contained in this
Agreement shall not affect the status of the Company as a separate legal entity
or the limited liability of the Members or Manager.”

 

5.            Section 9 of the LLC Agreement is further modified and amended by
inserting the following new Sections 9.02 and 9.03:

I.            9.02         Waiver of Partition; Nature of Interest. To the
fullest extent permitted by law, each of the Members and the Manager hereby
irrevocably waives any right or power that such Person might have to cause the
Company or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of the Company, to compel any sale
of all or any portion of the assets of the Company pursuant to any applicable
law or to file a complaint or to institute any proceeding at law or in equity to
cause the dissolution, liquidation, winding up or termination of the Company.
The Members shall not have any interest in any specific assets of the Company,
and the Members shall not have the status of a creditor with respect to any
distribution pursuant to this Agreement. The interest of the Members in the
Company is personal property.

 

9.03        Third-Party Rights. The Lender, its successors and assigns, are
intended third-party beneficiaries of this Agreement and may enforce the Special
Purpose Provisions.

 

6.            Section 11.01 (e) of the LLC Agreement is deleted in its entirety
and replaced with the following:

 

10

 

 

“(e)          Notwithstanding the foregoing provisions, any indemnification set
forth herein shall be fully subordinate to the Loan and, to the fullest extent
permitted by law, shall; not constitute a claim against the Company in the event
that the Company’s cash flow is insufficient to pay its Obligations.”

 

7.            Section 12.02(a) of the LLC Agreement is modified and amended by
adding “Subject to the terms of Section 9.01, “ to the beginning thereof.

 

8.            Section 12.02 (c) of the LLC Agreement is modified and amended by
adding the following to the end thereof:

 

“Except as otherwise required by law, notwithstanding any other provision of
this Agreement, the dissolution or death of a Member shall not, by itself, cause
the Company to be dissolved or its affairs to be wound up and upon the
occurrence of such event the Company shall continue without dissolution.”

 

9.            Section 12.02 of the LLC Agreement is further modified and amended
by adding the following new subsection (d):

 

“(d)        Notwithstanding any other provision of this Agreement, each of the
Members waive any right it might have to agree tin writing to dissolve the
Company upon the Bankruptcy of a Member or the occurrence of an event that
causes a Member to cease to be a Member of the Company.”

 

10.          Section 13.02 (a) of the LLC Agreement is modified by adding
“Subject to Section 7.05(b),” to the beginning thereof.

 

11.          This First Amendment is intended to be effective from and after the
date set forth above.

 

[SIGNATURES TO FOLLOW]

 

11

 

 

IN WITNESS WHEREOF the undersigned have set their hands to this First Amendment
as of the date first set forth above.

 

MANAGER: BLUEROCK REAL ESTATE, L.L.C.,   a Delaware limited liability company  
    By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

12

 

 

SCHEDULE A

 

MEMBERS

 

 [image_003.jpg]

 

 

 

